Title: To George Washington from Benjamin Lincoln, 8 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            dear General,
                            War office april 8th 1782
                        
                        Messrs Livingston, Phelps, and others have contracted to supply the moving army with rations for the next
                            campaign from the first day of may to the last of december.
                        Mr Phelps, who will have the honor of delivering this to your Excellency, and Timothy Edwards Esq. both of
                            the State of Massachusetts have made a sub-contract to supply all the meat which shall be called for under the first
                            contract.
                        As Beef will be scarce in the months of May and June, it has been thought that a proportion of the issues of
                            that article might be saved by issuing in it’s stead a certain quantity of fish and pork—by serving the troops with pork
                            at the same time, they will have some thing with which their fish can be well dressed.
                        It has been represented to the Contractors that fish may at some times be issued instead of beef, and it is
                            therefore our wish that it should be done as far as it will be acquiesced in by the Army.
                        The matter is left entirely with your Excellency’s determination—Mr Phelps wishes your
                            decision respecting the quantity which may be issued, as he will purchase a like quantity of good pork
                            to be issued with it.
                        The Contractors have also been encouraged to expect suitable guards, of which your Excellency is to be the
                            sole judge, for the safe keeping of their cattle while in Camp, and the security of their stores. I have therefore to
                            solicit that a General order may be given, which shall prescribe the necessary aid in this business.
                        I think, my dear Sir, that we have such a company of Contractors as will ensure the most ample supplies—They
                            are Gentlemen of fortune, activity, and an acquaintance with business—and it adds much to my satisfaction that Gentlemen
                            from different States are engaged which will destroy the jealousy formerly entertained that this State was
                                securing all the Contracts, and thereby engrossing all the coin, to the injury of the other
                            States—although this complaint was not perfectly well founded, as the money must have been laid out where the provisions
                            were to be procured—yet at these times, espeacially, we are not only to guard against real evils, but
                            imaginary ones are, if possible, to be avoided. I have the honor to be with perfect esteem and respect, my dear General,
                            Your most obedient Servant
                        
                            B: Lincoln
                        
                    